DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to include specific steps of a reparative index score in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
he claimed invention is not supported by an enabling disclosure taking into account the
Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a
number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of
experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to methods for classifying the quality of a repair response after injury to a joint of a human or veterinary subject comprising determining mRNA expression level of plurality of specific genes.
The instantly claimed invention encompasses classifying the quality of a repair response in human or veterinary subjects.
Specification, however, teaches only measuring mRNA level in only one subject, wild-type or hyaluronan synthase 1 knockout mouse (see Example 2, paragraph [0038] of instant specification). There is no any other subjects, human or veterinary, studied. Further dependent claim 4 recites comparing actual expression levels from human or veterinary subject with standard expression levels in mice: it is not clear why such comparison would be done.
There is evidence in the art that hyaluronan synthase 1 knockout mouse is not a good model for joint injury or repair. Chan et al (Osteoarthritis and Cartilage, 2015, issue 11: 1879-1889) teach that deficiency of hyaluronan synthase 1 in mouse model leads to ineffective repair process associated with inflammation and fibrosis (see Summary). There is no evidence in the art that levels of mRNAs in hyaluronan synthase 1 knockout mouse joints are related to the same in human or veterinary subjects.
Instant specification fails to provide guidance of how repair process in mouse model can be related to human or veterinary subject.
The guidance provided in the specification (see Examples 1 and 2) relates only to inefficient mouse model. The specification does not provide any guidance regarding the expression levels of the recited genes in an injured joint of a human or veterinary subject. There is no data indicating that the expression of these genes will be affected in injured joint of human or veterinary subject.
In the absence of guidance, undue trial and error experimentation would have been
required by one skilled in the art at the time invention was made to calculate reparative index score using specific mRNA levels which are relevant to injury repair in human or veterinary subjects as instantly claimed. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) classifying the quality of repair response after injury by measuring mRNA expression of a group of specific genes. Such correlation of quality of repair response on the level of mRNA expression is a law of nature, therefore it is a judicial exception. This judicial exception is not integrated into a practical application because there is no other steps in the method involving practical application. “A claim that integrates an exception into a practical application will rely on, or use, that exception in some further step”. See MPEP 2106.01(d). In the instant case, claims just end with an explanation of the law of nature; it doesn’t take further action based on that law of nature.
The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because claim 1 has additional element of
measuring mRNA expression level of several genes, recited at a high level of generality, and
seems to include any and all methods of obtaining these expression levels. These techniques
are well-known, routine, and conventional as evidenced by Liew et al (US 2011/0020809, January 2011, cited from IDS), see paragraphs [0020] and [0035]. The rest of claim 1 is
calculation of reparative index score, which is a mental step. Claims 2-6 have additional
elements further defining calculation of reparative index score, a mental step. Claim 7 defines
measuring mRNA level by RT-PCR, which is a well-known, routine, and conventional method of
measuring RNA level as evidenced by Liew et al (US 2011/0020809, January 2011, cited from
IDS), see paragraphs [0020] and [0035]. Claims 8-11 further define the group of genes, which
mRNA needs to be measured. Claim 12 defines the tissue from which sample is taken. Claim 23 adds a step of administering a generic therapy, without defining even one type of specific therapy, therefore it does not amount to significantly more.
As a whole claims simply inform relevant audience about the natural correlation and
provide a calculation to measure the correlation, but there is nothing in the claims requiring
particular application of the recited calculation or any elements that are sufficient to amount to
significantly more than the judicial exception. Accordingly, instant claims are not patent eligible
under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
Concerning 101 rejection Applicant argues that measuring mRNA  level of combination of 18 genes is not known in the art. In response the claim simply requires measuring levels of mRNAs, such process is well known in the art. The fact that the measurement is done of that specific combination of the genes is not relevant to 101 rejection. What’s important that such level of mRNA is a law of nature and simply measuring that level would simply confirm the natural state of mRNA in a subject. Rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635